DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected group 1 claims 1 – 10 & 24 - 28.  Claims 19 - 23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 8,563,080 Noel Paul Hopkins (‘Hopkins hereafter), 
U.S. 2008/0233278 Noel Paul Hopkins (‘Hopkins hereafter), 
U.S. 6,652,014 Schmalz et al. (‘Schmalz hereafter), 
U.S. 2013/0232792 Quinones et al. (‘Quinones hereafter), 
U.S. 2014/0069460 Kell et al. (‘Kell hereafter), 
U.S. 2012/0286109 Clark et al. ('Clark hereafter), 
U.S. 2016/0318135 Raulerson et al. (‘Raulerson hereafter), 
U.S. 6,915,236 Tanner et al. (‘Tanner hereafter), App 10/301723 
U.S. 3,264,941 L. Miraglia (‘Miraglia hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 
Claim status:
Claims 1 – 10, 19 - 28 are currently being examined. 
Claims 19 - 23 have been withdrawn.
Claims 11 – 18 have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5, 6, 10, 27, 28 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 2013/0232792 Quinones et al. (‘Quinones hereafter), and in view of U.S. 2014/0069460 Kell et al. (‘Kell hereafter).

		Regarding Claim[s] 1, ‘Quinones discloses all the claim limitations including: A method of remotely stopping a crack (‘Quinones, Para 0002, repair cracks) in an internal component of a gas turbine engine with an integrated repair interface (‘Quinones, Abst, Para 0002), 
the method comprising: 
inserting a working head attached to a cable delivery system (‘Quinones, Abst, tool delivery mechanism, Fig 7, #760 (cable)) through an access port of the gas turbine engine (‘Quinones, Para 0019, 0031, inside turbo machine, two full openings for tool delivery, #400 (machining tool/ head)), positioning the working head adjacent to a defect within a surface of the internal component (‘Quinones, Abst, #400 (machining tool/ head));  
facilitating a precision operation by temporarily attaching the working head to the internal component adjacent to the defect with the attachment mechanism (‘Quinones, Abst); and 
‘Quinones, is silent regarding: working head comprising an attachment mechanism and a drill component; 
However, ‘Kell does teach: working head comprising an attachment mechanism and a drill component (‘Quinones, Para 0030, teaches a machining bit #440, the bit can be a grinder, sander or polisher); 
‘Quinones, is silent regarding: forming a flexible joint at a base of the defect by drilling a hole into a deepest point of the defect relative to a surface of the internal component so as to stop the propagation of the defect. 
		However, ‘Kell does teach: Para 0052- 0053, “grinding wheel and other tools may be provided using the grinder apparatus such as drills and cutters,” Para 0002 determines and repairs damage. It is understood that when removing material, if the material itself has flexible qualities, the removal of the material will still provide a flexible joint.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Quinones, with a drilling tool as taught by ‘Kell in order to provide additional tools able to perform desired work driven by the electric motor ('Kell, Para 0053).

Regarding Claim 5, ‘Quinones & 'Kell discloses all the claim limitations including: flexible joint is formed using a mechanical twist drill. 
However, ‘Kell does teach: flexible joint is formed using a mechanical twist drill (‘Kell, Para 0052 - 0053, teaches a grinding wheel and other tools may be provided using the grinder apparatus such as drills and cutters, and is capable of removing defect)."
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Quinones, with a drilling tool as taught by ‘Kell in order to provide additional tools  driven by the electric motor ('Kell, Para 0053).

Regarding Claim 6, ‘Quinones & 'Kell discloses all the claim limitations including: flexible joint is formed using a grinding ball (‘Quinones, Para 0025, #440 (grinding bit)). 

Regarding Claim 10, ‘Quinones & 'Kell discloses all the claim limitations except is silent regarding: hole has a hole size of 0.1 mm to 3.25 mm in diameter in a plane tangent to the surface of the internal component. 
However, it would have been obvious obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Quinones with a hole size of 0.1mm to 3.25mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding Claim 27, ‘Quinones & 'Kell discloses all the claim limitations including: internal component has a known shape and size, wherein the attachment mechanism comprises three grip arms, and wherein temporarily attaching the working head to the internal component further comprises bringing the grip arms together onto the edge of the internal component until the working head is secured (‘Quinones, Fig 9 (below), tripod grip).

Regarding Claim 28, ‘Quinones & 'Kell discloses all the claim limitations including: internal component is a turbine blade of the gas turbine engine (‘Quinones, Paras 0001, 0019 0020). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 2013/0232792 Quinones et al. (‘Quinones hereafter), and in view of U.S. 2014/0069460 Kell et al. (‘Kell hereafter), and in further view of U.S. 2012/0286109 Clark et al. ('Clark hereafter).

Regarding Claim 2, ‘Quinones & 'Kell discloses all the claim limitations including: flexible joint is formed using a fiber optic (‘Quinones Para 0035 does teach a borescope). 
Except, ‘Quinones is silent regarding: laser drill. 
However, 'Clark does teach Para 0035, tool may comprise boroscope, a conduit for fluid, a conduit for material, a light source, a grinder, a cutter, a laser, a welding torch or spray gun, Para 0028, tool may comprise a grinder, a cutter, a laser and the method comprising step removing material from assembled apparatus to remove damaged portion of the component.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Quinones, with a fiber optic laser drill as taught by ‘Clark in order to remove material from the component within an assembled apparatus ('Clark, Para 0028).

Claim 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0232792 Quinones et al. (‘Quinones hereafter), and in view of U.S. 2014/0069460 Kell et al. (‘Kell hereafter), and in further view of U.S. 2016/0318135 Raulerson et al. (‘Raulerson hereafter), 

Regarding Claim 3, ‘Quinones & 'Kell discloses all the claim limitations except is silent regarding: flexible joint is formed using a water jet. 
However, ‘Raulerson does teach: flexible joint is formed using a water jet (‘Raulerson, Abst repairing components, Para 0002, teaches gas turbine engine components, Para 0029 teaches water jet drilling and grid blast). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Quinones with water jet drilling as taught by ‘Raulerson in order to provide a tool capable of removing a portion of a material layer (‘Raulerson, Para 0029).

Regarding Claim 4, ‘Quinones & 'Kell discloses all the claim limitations except is silent regarding: flexible joint is formed using a bead blast  (‘Raulerson, Abst repairing components, Para 0002, teaches gas turbine engine components, Para 0029 teaches water jet drilling and grid blast). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Quinones with water jet drilling and grid blast as taught by ‘Raulerson in order to provide a tool capable of removing a portion of a material layer (‘Raulerson, Para 0029).

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 2013/0232792 Quinones et al. (‘Quinones hereafter), and in view of U.S. 2014/0069460 Kell et al. (‘Kell hereafter), and in further view of U.S. 6,915,236 Tanner et al. (‘Tanner hereafter), 

Regarding Claim 7, ‘Quinones & 'Kell discloses all the claim limitations except is silent regarding: flexible joint is formed to be 10% to 50% of the size of the base of the defect. 
		However, ‘Tanner teaches: Fig 4, base of defect #A, size of joint repaired #X and #Y.  Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Quinones with a repair joint of between 10% to 50% of the base of the defect as taught by ‘Tanner in order to provide a fast and reliable system for repair of damaged blades (‘Tanner, Col. 1, ln 25 – 41). 

Regarding Claim 8, ‘Quinones, 'Kell & ‘Tanner discloses all the claim limitations except is silent regarding: hole is defined by a curved inner surface. 
However, ‘Tanner teaches: Col. 4, ln 16 – 24, Fig 4, hole/ dent is a curved surface.
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Quinones with a hole that is a curved inner surface as taught by ‘Tanner in order to provide a repair of a dent damaged blades (‘Tanner, Col. 4, ln 16 - 24).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 2013/0232792 Quinones et al. (‘Quinones hereafter), and in view of U.S. 2014/0069460 Kell et al. (‘Kell hereafter), and in further view of U.S. 3,264,941 L. Miraglia (‘Miraglia hereafter), 

Regarding Claim 9, ‘Quinones & 'Kell discloses all the claim limitations except is silent regarding: hole is drilled in a desired location with precision accuracy within about 0.5 mm or less. 
However, ‘Miraglia teaches: Col. 1, ln 8 – 16, devices for precise positioning accuracies of less than 0.0005 inch in error [0.013mm]. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Quinones with a hole precision of about 0.5 mm or less, as taught by ‘Miraglia in order to provide greater accuracies at a moderate cost (‘Miraglia, Col. 1, ln 17 - 29).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0232792 Quinones et al. (‘Quinones hereafter), and in view of U.S. 2014/0069460 Kell et al. (‘Kell hereafter), and in further view of U.S. 6,652,014 Schmalz et al. (‘Schmalz hereafter).

Regarding Claim 24, ‘Quinones & 'Kell discloses all the claim limitations except are silent regarding: attachment mechanism further comprises a suction cup, and wherein temporarily attaching the working head to the internal component further comprises applying a vacuum within the suction cup so as to hold the working head onto the surface of the internal component. 
However, ‘Schmalz does teach: Abst a vacuum grip system, with suction units #19 & #20 and suction grippers #21 & #22, Col. 1, ln 43 - 63, vacuum grip system.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Quinones with a system for holding the head in place as taught by ‘Schmalz, in order to provide a means for securing the head while the workpiece is under repair.

Claim 25 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0232792 Quinones et al. (‘Quinones hereafter), and in view of U.S. 2014/0069460 Kell et al. (‘Kell hereafter), and in further view of U.S. 2008/0233278 Noel Paul Hopkins (‘Hopkins hereafter).

Regarding Claim 25 & 26 ‘Quinones and 'Kell discloses all the claim limitations except is silent regarding: temporarily attaching the working head to the internal component further comprises: applying a hot melt adhesive to the surface of the internal component; and adhering the working head to the internal component with the hot melt adhesive, and following the formation of the flexible joint, applying heat to the adhesive so as to melt the adhesive; and removing the working head from within the engine. 
However, ‘Hopkins does teach: Para 0008 a method of heating the liquid abradable glue such that the liquid hardens, and is capable of melting the adhesive to remove the working head from the internal engine component.  
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Quinones with a glue to hold the head in place as taught by ‘Hopkins, in order to provide a means for securing the head while the workpiece is under repair.



[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (2nd
Leg)][AltContent: arrow][AltContent: textbox (1st Leg)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    369
    469
    media_image1.png
    Greyscale

[AltContent: textbox (3rd Leg)][AltContent: connector]U.S. 2013/0232792 Figure 9





Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
01/15/2021